DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 & 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20140078104).
As to claim 9, Lee discloses a display panel [abstract & fig. 1 & para. 196], comprising: 
a substrate (first base substrate sub1 & second base substrate sub2) [fig. 14]; and 
a touch control layer (scan lines tl & read lines rl of second display substrate ds2) [fig. 14] disposed on the substrate; 

As to claim 10, Lee discloses the display panel according to claim 9, wherein the first touch control electrode and the second touch control electrode are disposed in parallel with each other and alternatively arranged (scan lines tl) [Lee: figs. 14-15b].
As to claim 11, Lee discloses the display panel according to claim 10, wherein the first touch control electrode and the second touch control electrode are long band-shaped electrodes (scan lines tl) [Lee: figs. 15a-15b].
As to claim 12, Lee discloses the display panel according to claim 10, wherein at least one row of pixel units of the display panel (transmitting area TA) [Lee: figs. 15a-15b & para. 116-117 & 196] is disposed between the adjacent first touch control electrode and the second touch control electrode [Lee: figs. 15a-15b].
As to claim 17, Lee discloses the display panel according to claim 9, wherein the substrate comprises an array substrate (first base substrate sub1) [Lee: fig. 14], a color filter substrate (second base substrate sub2 with color filters cf) [Lee: fig. 14] disposed opposite to the array substrate, and a liquid crystal layer (liquid crystal layer lcl) [Lee: fig. 14] disposed between the array substrate and the color filter substrate.
As to claim 18, Lee discloses a display device [abstract], comprising a display panel [abstract & fig. 1 & para. 196], wherein the display panel comprises: 
a substrate (first base substrate sub1 & second base substrate sub2) [fig. 14];; and 
a touch control layer (scan lines tl & read lines rl of second display substrate ds2) [fig. 14] disposed on the substrate; 

As to claim 19, Lee discloses the display device according to claim 18, wherein the first touch control electrode and the second touch control electrode are long band-shaped electrodes (scan lines tl) [Lee: figs. 15a-15b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As to claim 13, Lee teaches the display panel according to claim 9, wherein the first touch control electrode and the second touch control electrode are long band-shaped electrodes (scan lines tl) [Lee: figs. 15a-15b].
Lee further teaches wherein the first touch control electrode and the second touch control electrode are mesh-shaped metal wirings [figs. 31a-31b & para. 310 & 312].
Because Lee is in the same field of endeavor, i.e., display device with touch control layers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the first touch control electrode and the second touch control electrode that are long band-shaped electrodes of the touch control layer of the display panel of Lee, with first touch control electrode and the second touch control electrode are mesh-shaped metal wirings, as further taught by Lee, for the purposes of achieving the predictable result of detecting user input.

Claims 1-5, 8, 14, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kurasawa et al. (US 20190220136).
As to claim 1, Lee teaches a display panel [abstract & fig. 1 & para. 196], comprising: 
a substrate (first base substrate sub1 & second base substrate sub2) [fig. 14]; and
a touch control layer (scan lines tl & read lines rl of second display substrate ds2) [fig. 14] disposed on the substrate; 
wherein the touch control layer comprises a transparent electrode layer (read lines rl) [fig. 14 & para. 113], a first touch control electrode (scan lines tl) [fig. 14 & para. 113], a second touch control electrode (scan lines tl) [fig. 14 & para. 113], and a passivation layer (third insulation layer il1 & fourth insulation layer il2) [fig. 14], the passivation layer is disposed on the transparent electrode layer and covers the first touch control electrode and the second touch control electrode [fig. 14], and the first touch 
a material of the transparent electrode layer comprises a transparent conductive material [fig. 14 & para. 113].
	Lee does not explicitly teach the transparent electrode layer comprises indium tin oxide, and the first touch control electrode and the second touch control electrode are prepared by a same masking process.
	Kurasawa teaches the concept of a display panel [abstract], wherein a transparent electrode layer comprises indium tin oxide [figs. 5 & 11 & para. 55 & 69], and a first touch control electrode and a second touch control electrode are prepared by a same masking process [figs. 5 & 11 & para. 55 & 69].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent electrode layer and the first touch control electrode and the second touch control electrode of the touch control layer of the display panel of Lee, such that the transparent electrode layer comprises indium tin oxide, and the first touch control electrode and the second touch control electrode are prepared by a same masking process, as taught by Kurasawa, to reduce the manufacturing costs of the display panel, as taught by Kurasawa [para. 69].
As to claim 2, Lee as modified by Kurasawa teaches the display panel according to claim 1, wherein the first touch control electrode and the second touch control electrode are disposed in parallel with each other and alternatively arranged (scan lines tl) [Lee: figs. 14-15b].
As to claim 3, Lee as modified by Kurasawa teaches the display panel according to claim 2, wherein the first touch control electrode and the second touch control electrode are long band-shaped electrodes (scan lines tl) [Lee: figs. 15a-15b].
As to claim 4, Lee as modified by Kurasawa teaches the display panel according to claim 2, wherein at least one row of pixel units of the display panel (transmitting area TA) [Lee: figs. 15a-15b & para. 116-117 & 196] is disposed between the adjacent first touch control electrode and the second touch control electrode [Lee: figs. 15a-15b].
claim 5, Lee as modified by Kurasawa teaches the display panel according to claim 1, wherein the first touch control electrode and the second touch control electrode are long band-shaped electrodes (scan lines tl) [Lee: figs. 15a-15b].
Lee further teaches wherein the first touch control electrode and the second touch control electrode are mesh-shaped metal wirings [figs. 31a-31b & para. 310 & 312].
Because Lee and Kurasawa are in the same field of endeavor, i.e., display device with touch control layers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the first touch control electrode and the second touch control electrode that are long band-shaped electrodes of the touch control layer of the display panel of Lee as modified by Kurasawa, with first touch control electrode and the second touch control electrode are mesh-shaped metal wirings, as further taught by Lee, for the purposes of achieving the predictable result of detecting user input.
As to claim 8, Lee as modified by Kurasawa teaches the display panel according to claim 1, wherein the substrate comprises an array substrate (first base substrate sub1) [Lee: fig. 14], a color filter substrate (second base substrate sub2 with color filters cf) [Lee: fig. 14] disposed opposite to the array substrate, and a liquid crystal layer (liquid crystal layer lcl) [Lee: fig. 14] disposed between the array substrate and the color filter substrate.
As to claim 14, Lee teaches the display panel according to claim 9 (see above).
Lee does not explicitly teach wherein the first touch control electrode and the second touch control electrode are prepared by a same masking process.
Kurasawa teaches the concept of a display panel [abstract], a first touch control electrode and a second touch control electrode are prepared by a same masking process [figs. 5 & 11 & para. 55 & 69].	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch control electrode and the second touch control electrode of the touch control layer of the display panel of Lee, such that the first touch control electrode and the second touch control electrode are prepared by a same masking process, as taught by Kurasawa, to reduce the manufacturing costs of the display panel, as taught by Kurasawa [para. 69].

claim 20, Lee teaches the display device according to claim 18 (see above).
Lee does not explicitly teach wherein the first touch control electrode and the second touch control electrode are prepared by a same masking process.
Kurasawa teaches the concept of a display panel [abstract], a first touch control electrode and a second touch control electrode are prepared by a same masking process [figs. 5 & 11 & para. 55 & 69].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch control electrode and the second touch control electrode of the touch control layer of the display panel of Lee, such that the first touch control electrode and the second touch control electrode are prepared by a same masking process, as taught by Kurasawa, to reduce the manufacturing costs of the display panel, as taught by Kurasawa [para. 69].

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Ma et al. (US 20140176465).
As to claim 15, Lee teaches the display panel according to claim 9 (see above).
Lee does not explicitly teach wherein the first touch control electrode, the second touch control electrode, and the transparent electrode layer are multiplexed as common electrodes in a touch phase of the display panel to receive a common voltage signal.
Ma teaches the concept of a display panel [abstract], wherein a first touch control electrode, a second touch control electrode, and a transparent electrode layer are multiplexed as common electrodes in a touch phase of the display panel to receive a common voltage signal (touch layers of common electrode layer 102 and first transparent electrode layer 108 suppled with same potential) [para. 71-75].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch control electrode, the second touch control electrode, and the transparent electrode layer of the touch control layer of the display panel of Lee, such that the first touch control electrode, the second touch control electrode, and the transparent electrode layer are multiplexed as common electrodes in a touch phase of the display panel to receive a common voltage signal, as taught by Ma, to improve the accuracy of touch detection be eliminating parasitic capacitance, as taught by Ma [para. 74-75].
claim 16, Lee as modified by Ma teaches the display panel according to claim 15, wherein in the touch phase of the display panel, a potential of the transparent electrode layer resets and is the same as a ground potential [Ma: para. 69-70].

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kurasawa et al. (US 20190220136), and further in view of Ma et al. (US 20140176465).
As to claim 6, Lee as modified by Kurasawa teaches the display panel according to claim 1 (see above).
Lee as modified by Kurasawa does not explicitly teach wherein the first touch control electrode, the second touch control electrode, and the transparent electrode layer are multiplexed as common electrodes in a touch phase of the display panel to receive a common voltage signal.
	Ma teaches the concept of a display panel [abstract], wherein a first touch control electrode, a second touch control electrode, and a transparent electrode layer are multiplexed as common electrodes in a touch phase of the display panel to receive a common voltage signal (touch layers of common electrode layer 102 and first transparent electrode layer 108 suppled with same potential) [para. 71-75].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch control electrode, the second touch control electrode, and the transparent electrode layer of the touch control layer of the display panel of Lee as modified by Kurasawa, such that the first touch control electrode, the second touch control electrode, and the transparent electrode layer are multiplexed as common electrodes in a touch phase of the display panel to receive a common voltage signal, as taught by Ma, to improve the accuracy of touch detection be eliminating parasitic capacitance, as taught by Ma [para. 74-75].
As to claim 7, Lee as modified by Kurasawa and Ma teaches the display panel according to claim 6, wherein in the touch phase of the display panel, a potential of the transparent electrode layer resets and is the same as a ground potential [Ma: para. 69-70].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shi et al. 		(US 20120092577).
Kim et al. 		(US 20180143720).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694